

117 HR 1081 IH: Charitable Giving Tax Deduction Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1081IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Smith of New Jersey (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow the deduction for charitable contributions as an above-the-line deduction. 
1.Short titleThis Act may be cited as the Charitable Giving Tax Deduction Act. 2.Deduction for charitable contributions allowed in determining adjusted gross income (a)In generalSection 62(a) of the Internal Revenue Code of 1986 is amended by inserting after paragraph (7) the following new paragraph: 
 
(8)Charitable contributionsThe deduction allowed under section 170.. (b)Conforming amendmentSection 170(b)(1)(H) of such Code is amended by striking (computed without regard to any net operating loss carryback to the taxable year under section 172). and inserting the following: 
computed without regard to— (i)section 62(a)(8), and 
(ii)any net operating loss carryback to the taxable year under section 172.. (c)Repeal of superseded provisionsSection 212 of the Taxpayer Certainty and Disaster Tax Relief Act of 2020 (other than subsection (c) thereof) is repealed and each provision of law amended by such section (other than such subsection) is amended to read as such provision would read if such section had never been enacted. 
(d)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 